Citation Nr: 0907695	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1959 
to December 1959 and on active duty from December 1960 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002 and July 2005 decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to outpatient 
dental treatment and his claim of entitlement to automobile 
and adaptive equipment or for adaptive equipment only.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends that he is experiencing increasing 
difficulty with ambulation, such that he is entitled to an 
automobile and adaptive equipment or for adaptive equipment 
only.  In support of this assertion, he argues that his 
service-connected knee disabilities are manifested by 
limitation of motion so severe that it approximates 
ankylosis.

The record reflects that the Veteran is service-connected for 
dysthymic disorder, recurrent enterocolitis, internal 
hemorrhoids, and for bilateral knee disabilities.  He has 
been in receipt of a total disability rating for individual 
unemployability as a result of service-connected disabilities 
since October 1989.

The Veteran last underwent VA examination in July 2004.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  In 
evaluating the Veteran's entitlement to an automobile and 
adaptive equipment, or adaptive equipment only, it is 
essential that the current level of severity of the Veteran's 
service-connected disabilities be known.  As the Veteran has 
not undergone VA examination of his lower extremities since 
2004, and the record reflects that at the time of the last VA 
examination the extension of both knees was limited by 
approximately 50 percent, a remand for an updated assessment 
of his functional loss due to his right and left knee 
disabilities is necessary to adjudicate the appeal.  As such, 
the Board has no discretion and must remand this claim for a 
contemporaneous VA examination.

Next, with respect to the claim of entitlement to outpatient 
dental treatment, in a statement received in May 2002, the 
Veteran disagreed with the February 2002 denial of his claim 
of entitlement to outpatient dental treatment.  The Veteran 
has not yet been issued a Statement of the Case (SOC) on this 
issue.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for the issuance of a statement of the case.   Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Finally, as the most recent VA records of record are dated in 
June 2004, and it appears that the Veteran has continued to 
receive VA treatment since that time, records dated since 
June 2004 should be obtained and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file VA treatment records from 
the Medical Center in San Juan, Puerto 
Rico, dated since June 2004.

2.  Schedule the Veteran for an 
orthopedic and neurologic examination 
to ascertain the extent of impairment 
attributable to his service-connected 
disabilities with respect to any 
possible loss of use of any extremity.  
The examiner should report whether the 
Veteran retains effective function in 
each foot and hand or whether he would 
be equally well served by an amputation 
stump at the site of election below the 
knee or elbow with use of a suitable 
prosthetic appliance, or whether the 
Veteran's service-connected 
disabilities otherwise amount to loss 
of use of the lower extremities.  The 
determination must be made on the basis 
of the actual remaining function of the 
feet and hands, that is, whether the 
acts such as grasping, manipulation, 
etc, in the case of the hands, or 
balance, propulsion, etc., in the case 
of the feet can be accomplished equally 
well by an amputation stump with 
prosthesis.  The examiner should also 
indicate whether the Veteran has any 
ankylosis of the knee or hips due to 
service connected disability.  Any 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for 
review in connection with the 
examination.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

3.  Issue the Veteran an SOC with 
respect to his claim of entitlement to 
outpatient dental treatment, to include 
notification of the need to timely file 
a Substantive Appeal to perfect his 
appeal on this issue.

4.  Then, readjudicate the appeal.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

